DECISION
The land Amalau fronting on a Bay between Vatia and Afono was surveyed and offered for registration by Lauti a matai of Vatia. The registration of the land in Lauti’s name was objected to by Asuega a matai of Pago Pago and Luapo of the family of Gaoteote Upuese deceased, formerly of Vatia.
During the trial it developed that Asuega did not claim this land for himself but expressed the desire that in the *550event of a favorable decision it be registered in the name of Luapo as the pule of the Gaoteote family. It also developed that a holder of the matai name Gaoteote at the present time lives in Vatia but had no part in this case. Asuega’s grandmother was the sister of the mother of Gaoteote upon whose claim of occupancy of Amalau the objectors claim the land.
Both the proponent and the objector Asuega testified that they had many years ago lived on this land but that neither of them then or since remembered to have seen the houses or other evidences of habitation by the other.
Lauti’s testimony was that his adopted father Lauti at one time had three houses on the land and that several of his ancestors whose names were given by him are buried there; that the Lauti family planted and cultivate [sic] plantations on the land and used the fruits thereof without molestation by the objectors’ family. This testimony of planting and cultivation is not specific as to time or nature. There is also testimony by Lauti that in the past a part of this land was granted to the use of one Sua of Afono by Lauti and Sua’s successor in title testified at the trial that he still used the land and the fruits thereof. There is also definite testimony by Lauti and his witnesses that he and his family a few years ago stoppted [sic] Luapo from entering and carrying away crops from the surveyed land and furthermore then Lauti went to a District Judge to institute an action of trespass against Luapo. At this time the land had already been surveyed (13 December 1934) and Judge Pele advised Lauti that the parties await the decision of the High Court.
Asuega who was the sole witness for the objectors testified that he heard of this interference with Luapo by Lauti from a boy sent by his brother Moevao in Vatia to acquaint him of the incident. Asuega then journeyed to the land and looked it over but did not attempt to see Lauti or *551talk the matter over with him. He contented himself with filing an objection to the registration of the land by Lauti.
While the evidence of use and occupation of the land gathered from the testimony of Lauti and his witnesses is not wholly convincing yet there is evidence not only of that but of objection and a forceful preventing of the objector Luapo from using the fruits of the land and the carrying of .this objection to Court. Lauti was, it appears, sufficiently convinced of his rights in the premises to go to the cost of having the land surveyed. Asuega contented himself with filing an objection on behalf of himself and Luapo.
Lauti not only testified in Court himself but produced other witnesses in behalf of his claim. Asuega did not even call Luapo as a witness although it was the action of Luapo in entering the land and being opposed by Lauti that brought the case to a head.
Lauti definitely claimed the land in the name Lauti. Asuega, although there is at present a Gaoteote living, does not claim the land in that name but in the name of Luapo a descendant of a former Gaoteote.
We have in this case to determine the title of what is evidently a desirable piece of plantation land between the villages of Vatia and Afono. It is on the sea and is watered from a stream. At the present time there is some cultivation on the land but apparently not regularly worked, yet for a period of at least thirty five years there has been no active cultivation and no one had actually developed the property. The evidence of use and occupation is largely traditional. Both parties have slept on their rights for many years but at last, Lauti has roused himself and made a definite claim of ownership backed up by his claims and overt acts. The testimony offered in this case is not material of which strong cases are made. But Lauti’s claim is stronger than the case made by Asuega and civil cases are decided upon the weight of evidence. The weight *552of evidence in this case is decidedly in favor of Lauti and accordingly the land Amalau as surveyed is awarded to the name and pule of Lauti.
Costs of $25.00 to be paid by Asuega and Luapo.